DETAILED ACTION
Status of the Application
	Claims 1-5, 7-9, 15-17, 19, 22, 40-41, 43-44, 48-52 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claims 1, 5, 9, 15, 51-52, and a declaration under 37 CFR 1.132 by Christer Löfstedt (hereinafter Löfstedt declaration) as submitted in a communication filed on 1/19/2022 are acknowledged. 
Claims 22, 40-41, 43-44, 50 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.   Claims 1-5, 7-9, 15-17, 19, 48-49, 51-52 are at issue and will be examined only to the extent they encompass the elected invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Objections
Claim 1 is objected to due to the recitation of “variant having at least 80% sequence identity to SEQ ID NO: X”.   To enhance clarity and to be consistent with commonly used claim language, it is suggested the term be amended to recite “variant having at least 80% sequence identity to the polypeptide of SEQ ID NO: X”.  Appropriate correction is required. 
Claims 1, 7, 8, 16, 17, 19, 48,  is objected to due to the recitation of “(Z)-11-hexadecenol” and “(Z)-11-hexadecen-1-ol”.  The claims appear to use these terms interchangeably.  For example, claim 1 uses both terms in the same claim.   To enhance clarity and consistency, it is suggested only one of these terms be used to refer to this compound.  Appropriate correction is required. 
 Claim 9 is objected to due to the recitation of “variant thereof having at least 75% sequence identity to SEQ ID NO: 39”.  To enhance clarity and to be consistent with commonly used claim 
Claim 51 is objected to due to the recitation of “wherein the Δ11 desaturase comprises SEQ ID NO: 2….or a desaturase variant thereof having at least 85% sequence identity thereto, said desaturase variant having…activity”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the claim be amended to recite ““wherein the Δ11 desaturase comprises SEQ ID NO: 2….or wherein the Δ11 desaturase is a desaturase variant having at least 85% sequence identity to the polypeptide of SEQ ID NO: X, Y or Z, said desaturase variant having Δ11 desaturase activity”.  ”.   Appropriate correction is required.
Claim 52 is objected to due to the recitation of “wherein the FAR comprises SEQ ID NO: 8…or a FAR variant thereof having at least 85% sequence identity thereto, said FAR variant having alcohol-forming fatty…..reductase activity”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the claim be amended to recite “wherein the FAR comprises SEQ ID NO: 8…or wherein the FAR is a FAR variant having at least 85% sequence identity to the polypeptide of SEQ ID NO: X or Y, said FAR variant having alcohol-forming fatty…..reductase activity”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 1-5, 7-9, 15-17, 19, 48-49, 51-52  remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. New grounds of rejection are necessitated by amendment. 
Claim 1 (claims 2-5, 7-9, 15-17, 19, 48-49, 52 dependent thereon) is indefinite in the recitation of “a Δ11 desaturase selected from the group consisting of Amyelois transitella Δ11 desaturase (Atr_ Δ11; SEQ ID NO: 2), Spodoptera littoralis  Δ11 desaturase (Sl_ Δ11; SEQ ID NO: 41), Agrotis segetum Δ11 desaturase (Ase_Δ11;  SEQ ID NO: 43) and the Trichoplusa ni Δ11 desaturase (Tni_Δ11; SEQ ID NO: Amyelois transitella Δ11 desaturase, a Spodoptera littoralis  Δ11 desaturase, an Agrotis segetum Δ11 desaturase or a  Trichoplusa ni Δ11 desaturase. Please note that dependent claim 51 does not recite the sequence identifiers in parentheses, thus clearly indicating that the Δ11 desaturase comprises SEQ ID NO: 2, 41, 43 or 45 and suggesting that the sequence identifiers in parentheses shown in claim 1 may not be required for the recited Δ11 desaturases.  If the intended limitation is “a Δ11 desaturase selected from the group consisting of an Amyelois transitella Δ11 desaturase that comprises SEQ ID NO: 2, a Spodoptera littoralis  Δ11 desaturase that comprises SEQ ID NO: 41, an Agrotis segetum Δ11 desaturase that comprises SEQ ID NO: 43, and a Trichoplusa ni Δ11 desaturase that comprises SEQ ID NO: 45”, or in the alternative, “a Δ11 desaturase  selected from the group consisting of a  Δ11 desaturase  that comprises SEQ ID NO: 2, a  Δ11 desaturase  that comprises SEQ ID NO: 41, a  Δ11 desaturase  that comprises SEQ ID NO: 43, a  Δ11 desaturase  that comprises SEQ ID NO: 45, and a desaturase variant….”, the claim should be amended accordingly.  For examination purposes, it will be assumed that claims 1-5, 7-9, 16-17, 19, 48-49, 52 require any Δ11 desaturase as well as the variants recited.  Correction is required. 
Claim 1 (claims 2-5, 7-9, 15-17, 19, 48-49, 51 dependent thereon) is indefinite in the recitation of “an alcohol-forming fatty acyl-CoA reductase (FAR) selected from the group consisting of Helicoverpa armigera FAR (Har_FAR; SEQ ID NO: 8), Heliothis subflexa FAR (Hs_FAR; SEQ ID NO: 16), Helicoverpa assulta FAR (Has_FAR; SEQ ID NO: 12), and a FAR variant….” for the following reasons.  The terms recited in the group are unclear and confusing because one cannot determine if the FAR recited in the group are limited to FAR that comprise the sequence identifiers recited in parentheses, or if the sequence identifiers in parentheses are merely exemplary species of a  Helicoverpa armigera FAR, a Heliothis subflexa FAR or a Helicoverpa assulta FAR. Please note that dependent claim 52 does not recite the sequence identifiers in parentheses, thus clearly indicating that the FAR comprises SEQ ID NO: Helicoverpa armigera FAR that comprises SEQ ID NO: 8, a Heliothis subflexa FAR that comprises SEQ ID NO: 16, a Helicoverpa assulta FAR that comprises SEQ ID NO: 12, and a FAR variant….”, or in the alternative, “an alcohol-forming fatty acyl-CoA reductase (FAR) selected from the group consisting of a FAR that comprises SEQ ID NO: 8, a FAR that comprises SEQ ID NO: 16, a FAR that comprises SEQ ID NO: 12, and a FAR variant….”, the claim should be amended accordingly.  For examination purposes, it will be assumed that claims 1-5, 7-9, 16-17, 19, 48-49, 51 require any FAR as well as the variants recited.  Correction is required.
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1-5, 7-9, 15-17, 19, 48-49, 51-52 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the understood basis of the rejection is the assertion that desaturases and reductases as claimed may have any structure.  Applicant states that the current amendments recite what is clearly understood in the art to be specific desaturases or reductases from specific organisms or variants of specific SEQ ID NOs.  Applicant asserts that that the reductases and desaturases encompassed by the claims are aptly described in the specification such that one of skill in the art would identify that Applicant was in full possession of the invention as claimed at the time of filing. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to claim 1.  However, the Examiner disagrees with Applicant’s contention that the claims as currently presented are adequately described.  As stated above, claim 1 and dependent claims 2-5, 7-9, 16-17, 19, 48-49, 51-52 as interpreted require any Δ11 desaturase having any structure and/or any alcohol-forming fatty acyl-CoA reductase having any structure.  Furthermore, claims 1-5, 7-9, 16-17, 19, 48-49 require  Δ11 desaturases  having at least 80% sequence identity with the polypeptides of SEQ ID NO: 2, 41, 43, or 45, and alcohol-forming fatty acyl-CoA reductases having at least 80 sequence identity to the polypeptide of SEQ ID NO: 8 or 12.   Claim 15 requires in part (i) Δ11 desaturases encoded by nucleic acids having at least 80% sequence identity with the polynucleotides of SEQ ID NO: 1, 40, 42 or 44, and/or (ii) alcohol-forming fatty acyl-CoA reductases encoded by polynucleotides having at least 90% sequence identity with the polynucleotides of SEQ ID NO: 7, 11, or 15.  Claims 51 and 52 require in part  (i) Δ11 desaturases  having at least 85% sequence identity with the polypeptides of SEQ ID NO: 2, 41, 43, or 45, or (ii) alcohol-forming fatty acyl-CoA reductases having at least 85% sequence identity with the polypeptides of SEQ ID NO: 8 or 12, respectively. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
It is reiterated herein that the claims require a specific titer for (Z)-11-hexadecen-1-ol which is the result of expressing at least two enzymes, wherein one of the enzymes has Δ11 desaturase activity and the other has fatty acyl-CoA reductase activity.  Applicant has asserted in a previous response to the obviousness rejection, that the recited titer is not obtained by combining any  Δ11 desaturase and any fatty acyl-CoA reductase, but instead that it is certain specific combinations of Δ11 desaturases and fatty acyl-CoA reductases expressed in a yeast cell that will result in the recited titer.  This is further admitted in the Löfstedt declaration (page 3, item 9), where it is asserted that out of 50 combinations of Δ11 desaturases, FARs, thioesterases and diacylglycerol acetyltransferases, only 34 combinations were able to produce the desired compounds.   Even if one assumes that any combination of a Δ11 desaturase selected from the polypeptides of SEQ ID NO: 2, 41, 43 and 45 with a fatty acyl-CoA reductase selected from the A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants having 80% sequence identity with the polypeptide of SEQ ID NO: 8 that result solely from amino acid substitutions is 455!x1991/(455-91)!/91!  (N = 0.2x455; SEQ ID NO: 8 has 455 amino acids) or 8.27x10213 variants. Similarly,  the total number of variants having 80% sequence identity with the polypeptide of SEQ ID NO: 2 that result solely from amino acid substitutions is 326!x1966/(326-66)!/66!  (N = 0.2x326; SEQ ID NO: 2 has 326 amino acids) or 2.9x10154 variants
 While the genus of structural variants of the recited polypeptides having the recited % sequence identity is essentially infinite, there is absolutely no teaching or suggestion in the specification and/or the prior art as to a structure/function correlation or the structural features required in these variants for such variants to have Δ11 desaturase activity or fatty acyl-CoA reductase activity, let alone the structural features required in those enzymes to have the ability to produce the recited titer when combined.  Applicant has clearly asserted on the record that not all combinations of Δ11 desaturases and fatty acyl-CoA reductases will provide the recited titer.  Therefore, one of skill in the art would need to have those structural features that are required for a Δ11 desaturase and an alcohol-forming fatty acyl-CoA reductase when combined to have the ability to produce the desired titer.  In the instant case, there is no information or suggestion as to which structural features are required in a variant having the recited % sequence identity to have the desired enzymatic activity, let alone the structural features required to produce the desired titer.  Thus, contrary to Applicant’s assertions, the claims are not deemed adequately described by the teachings of the specification and/or the prior art.

Claims  1-5, 7-9, 15-17, 19, 48-49, 51-52 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (i) a method for producing (Z)-11-hexadecen-1-ol by culturing a yeast cell transformed with nucleic acids encoding the polypeptide of SEQ ID NO: 2, the polypeptide of SEQ ID NO: 8, as well as the polypeptides of SEQ ID NO: 35 or SEQ ID NO: 37, (ii) a method for producing (Z)-11-hexadecenal by culturing a yeast cell transformed with  nucleic acids encoding the polypeptide of SEQ ID NO: 2 and the polypeptide of SEQ ID NO: 8, wherein the yeast cell produces (Z)-11-hexadecen-1-ol, and said (Z)-11-hexadecen-1-ol is converted to (Z)-11-hexadecenal by chemical conversion, and (iii) a method for producing (Z)-11-hexadecen-1-yl acetate by culturing a yeast cell transformed with nucleic acids encoding the polypeptide of SEQ ID NO: 2 and the polypeptide of SEQ ID NO: 8, as well as the polypeptide of SEQ ID NO: 39, does not reasonably provide enablement for a method for producing (Z)-11-hexadecen-1-ol by culturing a yeast cell that expresses variants of the polypeptides of SEQ ID NO: 2 and SEQ ID NO: 8 as well as variants of the polypeptides of SEQ ID NO: 35 or SEQ ID NO: 37, or methods for producing (Z)-11-hexadecen-1-yl acetate or (Z)-11-hexadecenal by culturing a yeast cell that expresses variants of the polypeptides of SEQ ID NO: 2, SEQ ID NO: 8, and SEQ ID NO:39.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the Office maintains the enablement rejection on the alleged basis that variants of the claimed desaturases and FARs are not enabled by the specification. Applicant states that the claims have been amended to clarify that the intended scope of the claims by  specifically referring to desaturases and FARs by sequence identification number.  Applicant states that the variants recited have at least 80% sequence identity those sequence identification numbers. Applicant submits that the specification more than adequately enables one of skill in the art to practice the invention with regard to 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection. The Examiner acknowledges the amendments made to claim 1.  However, the Examiner disagrees with Applicant’s contention that the claims as currently presented are fully enabled by the teachings of the specification and/or the prior art.  Claim 1 and dependent claims 2-5, 7-9, 16-17, 19, 48-49 as interpreted require any Δ11 desaturase having any structure and any alcohol-forming fatty acyl-CoA reductase having any structure. Furthermore, claims 1-5, 7-9, 16-17, 19, 48-49 require  Δ11 desaturases  having at least 80% sequence identity with the polypeptides of SEQ ID NO: 2, 41, 43, or 45, and alcohol-forming fatty acyl-CoA reductases having at least 80 sequence identity to the polypeptide of SEQ ID NO: 8 or 12.    Claim 15 requires (i) Δ11 desaturases encoded by nucleic acids having at least 80% sequence identity with the polynucleotides of SEQ ID NO: 1, 40, 42 or 44, and/or (ii) alcohol-forming fatty acyl-CoA reductases encoded by polynucleotides having at least 90% sequence identity with the polynucleotides of SEQ ID NO: 7, 11, or 15.  Claims 51 and 52 require  (i) Δ11 desaturases  having at least 85% sequence identity with the polypeptides of SEQ ID NO: 2, 41, 43, or 45, and (ii) alcohol-forming fatty acyl-CoA reductases having at least 85% sequence identity with the polypeptides of SEQ ID NO: 8 or 12. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.   
As previously indicated, the claims require a genus of enzymes that when expressed in any yeast cell can produce a particular titer of  (Z)-11-hexadecen-1-ol.   Even if one assumes that any combination of a  Δ11 desaturase selected from SEQ ID NO: 2, 41, 43 and 45 with a fatty acyl-CoA reductase selected from SEQ ID NO: 8, 12, and 16 when expressed in any yeast cell would result in the recited titer, the claims require combinations of (a) a genus of Δ11 desaturases  having any structure and a genus of alcohol-forming fatty acyl-CoA reductases having any structure, and (b) a genus of variants of the Δ11 desaturases of SEQ ID NO: 2, 41, 43 or 45 having the recited % sequence identity with a genus of variants of the fatty acyl-CoA reductases of SEQ ID NO: 8 or 12 having the recited % sequence identity.   
A polypeptide having at least 80% sequence identity with the polypeptide of SEQ ID NO: 35 or 37 allows for 139-140 amino acid modifications within SEQ ID NO: 35 or SEQ ID NO: 37  (139 = 0.2x691; 140 = 0.2x700; SEQ ID NO: 35 has 700 amino acids; SEQ ID NO: 37 has 691 amino acids).   The total number of variants having 80% sequence identity with the polypeptide of SEQ ID NO: 35 that result solely from amino acid substitutions is 700!x19140/(700-140)!/140!  (N = 140) or 5.33x10329 variants. There is absolutely no teaching or suggestion in the specification or the prior art as to which N ), one of skill in the art would have to test 8.13x1011  variants of the polypeptide of SEQ ID NO: 2 (1/(0.66)66 ),   2.63x1016  variants of the polypeptide of SEQ ID NO: 8 (1/(0.66)91 ),  1.21x1025  variants of the polypeptide of SEQ ID NO: 35 (1/(0.66)139 ), and  1.83x1025 variants of the polypeptide of SEQ ID NO: 37 to find a single variant with the desired activity. That is not deemed routine experimentation.  Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the full scope of the claims is enabled by the teachings of the specification and/or the prior art. 

Claim Rejections - 35 USC § 102 (AIA )
Claims 1-5, 15-17, 19, 51 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagström et al.   (Microbial Cell Factories 12:125, pages 1-11, 2013; cited in the IDS) as evidenced by Ding et al. (Genbank accession No. AID66659, 6/30/2014), Hagström et al. (GenBank accession No. AGP26039, 8/3/2014; hereinafter Hagström 1), and Duronio (GenBank accession No. CAA46957, 7/24/1992).  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that claim 1 has been amended to require the reductase to be selected from Har_FAR, Hs_FAR, and Has_FAR by sequence identification number.  Applicant states that Hagström et al. require Ase_FAR and does not teach or suggest Har_FAR, Hs_FAR, or Has_FAR.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to claim 1.  However, as extensively discussed above, the claims have been found indefinite, and have been interpreted as referring in part to any alcohol-forming fatty acyl-CoA reductase. See  Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  Claim 51 is directed in part to the method of claim 1 wherein the Δ11 desaturase is at least 85% sequence identical to the polypeptide of SEQ ID NO: 43 and the alcohol-forming fatty acyl-CoA reductase has any structure.  The Δ11 desaturase of Hagström et al. is 98% sequence identical to the polypeptide of SEQ ID NO: 43. Therefore, in view of this interpretation, the teachings of Hagström et al. anticipate the instant claims as written/interpreted. 

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-5, 15-17, 19, 51-52 remain rejected under 35 U.S.C. 103 as being unpatentable over Hagström et al.   (Microbial Cell Factories 12:125, pages 1-11, 2013; cited in the IDS) as evidenced by Duronio (GenBank accession No. CAA46957, 7/24/1992) in view of Ding et al. (Nature Communications 4:3353, pages 1-7, published 2/25/2014; cited in the IDS) as evidenced by Hagström et al. (PLoS ONE 7(5):e37230, pages 1-11, published 5/16/2012; hereinafter Hagström 2).
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the Löfstedt declaration indicates that yeast and plant cells different in numerous ways that do not allow extrapolation from success in plants to success in other organisms such as yeast.  Applicant refers to item 9 of the Löfstedt declaration to indicate that Ding et al. had to try transient expression of 4 enzymes and the possible 50 combinations of these enzymes to find that 16 did 
Applicant’s arguments and the Löfstedt declaration have been fully considered but not deemed persuasive to overcome the instant rejection.  With regard to the argument that yeast and plant cells are different in numerous ways that do not allow extrapolation from success in plants to success in other organisms such as yeast, the Examiner agrees that yeast and plant cells are not the same.  The Examiner also agrees that an expression system for use in plants is not the same as an expression system to be used in yeast cells.   However, it is noted that Examiner has not argued that one would use an expression system  designed to be used in plants for expression in yeast cells. Instead, the Examiner has argued that expressing the Δ11 desaturase and FAR of Ding et al. in a yeast cell would be obvious.  Applicant is reminded that expression systems designed for use in yeast cells are well known in the art as evidenced by 
	With regard to the argument that all of the tested FARs in Ding et al. had low product yield when expressed in plants and that there is no predictability from the teachings of Ding et al. as to what will work in the plant system or in other organisms such as yeast, it is noted that while it is agreed that there is no absolute certainty that expressing the Δ11 desaturase and FAR of Ding et al. in yeast would result in enzymatically active proteins, the teachings of Hagström et al. provide a reasonable expectation of success in obtaining some expression of the Δ11 desaturase and FAR of Ding et al. in a yeast cell because the Δ11 desaturase and FAR expressed in the yeast cell of Hagström et al. are moth enzymes and the Δ11 desaturase and FAR of Ding et al. are also derived from moths.   There is no teaching or suggestion in the specification and/or the cited art indicating that some moth Δ11 desaturases or moth FARs could not be expressed in yeast.  Therefore, the evidence as provided by Hagström et al. would suggest to one of skill in the art that it is more likely than not to observe expression of the moth Δ11 desaturase and moth FAR of Ding et al. in a yeast cell.
	With regard to the argument that Hagström teaches that noctuid pgFARS in general do not have a particular preference for Z11-16 substrates and that one of skill in the art would not predictably use a noctuid pgFAR (pheromone gland FAR) in a method for producing high amounts of (Z)-11-hexadecenol, it is noted that while it is agreed that one of skill in the art would not necessarily select any noctuid pgFAR for synthesizing  (Z)-11-hexadecenol, Ding et al. teach that the HarFAR has a preference for  Z11-16 substrates and can catalyze the formation of (Z)-11-hexadecenol. Therefore, the teachings of Ding et al. show that one could predictably produce  (Z)-11-hexadecenol using the HarFAR of Ding et al. 
	With regard to the argument that Ding et al. teach that HarFAR and HarFAR_KKYR have very low conversion rates of Z11-16:CoA into the corresponding alcohol (Z11-16:OH), it is noted that Ding et al. teach that of all the tested FARs, HarFAR with an ER retention signal (KKYR) was the most suitable candidate for large scale production (page 2, right column, last three lines). It is clear from Table 1 of 
	With regard to the argument that the Löfstedt declaration demonstrate that there is no teaching in Hagström and Ding that would provide any reasonable expectation of success for achieving the claimed high titers in a yeast cell, it is noted that while it is agreed that exact recited titers were not suggested or taught by the prior art, (a) the titer disclosed by Hagström et al. is approximately 0.2 mg/L while the titer recited in the claims is approximately 25% higher (0.25 mg/L), and (b) one of skill in the art did not need to know that one could obtain these titers to be motivated to express the Δ11 desaturase and FAR of Ding et al. in yeast.  Hagström et al. clearly teach that an advantage of producing pheromones in yeast is that one can avoid the use of harmful reactants and the creation of chemical waste (page 2, left column last paragraph).  Moreover, production in yeast is advantageous because it is easier to extract the product of interest from a yeast culture compared to the extraction from plants. In addition, the waste generated from plants is greater than that of yeast culture.  Furthermore, as explained above, Ding et al. selected the HarFAR for large scale production, thus suggesting that one could potentially use the Δ11 desaturase and FAR of Ding et al. for the production of large amounts of (Z)-11-hexadecenol. Therefore, prior knowledge of the titers obtained by Applicant was not required for one of skill in the art to be motivated to combine the teachings of  Hagström et al. and Ding et al. to arrive to the claimed invention.   
	With regard to the argument that  the skilled artisan would not be able to predict which enzymes would work well in yeast based on the results obtained by Ding et al. in plants, it is noted that in the instant case, the results obtained by Ding et al. in plants provided one of skill in the art with the knowledge that the HarFAR can use Z11-16:CoA as substrate and can produce (Z)-11-hexadecenol and that At Δ11 desaturase can act on 16:CoA and produce Z11-16:CoA.  The substrate and reactions catalyzed are independent of whether the enzymes are produced in plants or yeast cells.   If an enzyme is produced in a host in enzymatically active form, one of skill in the art would expect that enzymatically . 


 Claims 7-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Hagström et al.   (Microbial Cell Factories 12:125, pages 1-11, 2013; cited in the IDS) as evidenced by Duronio (GenBank accession No. CAA46957, 7/24/1992) in view of Ding et al. (Nature Communications 4:3353, pages 1-7, published 2/25/2014; cited in the IDS) as evidenced by Hagström et al. (PLoS ONE 7(5):e37230, pages 1-11, published 5/16/2012; hereinafter Hagström 2) and further in view of Rodriguez et al. (Nature Chemical Biology 10:259-265, April 2014) as evidenced by Fujii et al. (GenBank accession No. ATF1_YEAST, 5/14/2014).
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below. 
Applicant argues that the deficiencies of Hagström and Ding have been discussed above and that the teachings of Rodriguez et al. do not overcome the deficiencies of Hagström and Ding to render claim 1 obvious.  As such, Applicant argues that claims 7-9, which depend from claim 1, are not obvious. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  While it is agreed that Rodriguez et al. do not teach a method for producing (Z)-11-hexadecen-1-ol, for the reasons extensively discussed above, the combined teachings of Hagström et al. as evidenced by Duronio in view of Ding et al. as evidenced by Hagström 2 disclose the invention of claim 1.  As stated in prior Office actions, the teachings of Rodriguez et al. were introduced to show that the prior art teaches the use of the S. cerevisiae alcohol acetyltransferase Atf1 in E. coli for the production of tetradecyl acetate from tetradecanol and that Atf1 was able to use alcohols with chains longer that C10 S. cerevisiae alcohol acetyltransferase Atf1 used by Rodriguez et al. comprises SEQ ID NO: 39 as evidenced by Fujii et al. See alignment previously provided.   Ding et al. also teach the production of (Z)-11-hexadecen-1-yl acetate from (Z)-11-hexadecen-1-ol by expression in the transgenic plant of a plant-derived diacylglycerol acetyltransferase  from E. alatus (page 3, left column, first paragraph).  Ding et al. teach that more than 267 species use (Z)-11-hexadecen-1-yl acetate as a pheromone component (page 3, Figure 1, right oval).  Neither Hagström et al., Duronio, Ding et al. or Hagström 2 teach the acetyltransferase of SEQ ID NO: 39.  Claims 7-9 are directed in part to a method for producing (Z)-11-hexadecen-1-yl acetate by first producing (Z)-11-hexadecen-1-ol by culturing a S. cerevisiae cell that has been genetically modified to express a Δ11 desaturase that comprises SEQ ID NO: 2, a fatty acyl-CoA reductase which is a variant of the polypeptide of SEQ ID NO: 8 having at least 80% sequence identity with the polypeptide of SEQ ID NO: 8, and the acetyltransferase of SEQ ID NO: 39.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
As stated in prior Office actions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the Δ11 desaturase and fatty acyl-CoA reductase used in the methods of Hagström et al. with the Δ11 desaturase and fatty acyl-CoA reductase used by Ding et al. and further modify the S. cerevisiae of Hagström et al. to increase the copy number of the endogenous acetyltransferase of SEQ ID NO: 39.    A person of ordinary skill in the art is motivated to make these replacements for the benefit of producing (Z)-11-hexadecen-1-yl acetate, which is a pheromone component that is used by more than 267 species according to Ding et al.  As taught by Ding et al., pheromones are environmentally friendly alternatives to traditional pesticides (page 2, left column, first paragraph).  Therefore, one of skill in the art would have been highly motivated to make a pheromone compound that can be used in a pheromone preparation against a broad range of insects.  A person of ordinary skill in the art is motivated to use the Atf1 protein of SEQ ID NO: 39 because Rodriguez et al. teach that this acetyltransferase appears to act effectively on alcohols having a long chain (>C10).   One of ordinary skill in the art has a reasonable expectation of success at making these S. cerevisiae cell to increase the expression of the endogenous acetyltransferase of SEQ ID NO: 39 because the molecular biology techniques required and the amino acid/nucleotide sequences required were well known at the time of the invention as evidenced by Ding et al. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.



Claims 7-9, 48-49 remain rejected under 35 U.S.C. 103 as being unpatentable over Hagström et al.   (Microbial Cell Factories 12:125, pages 1-11, 2013; cited in the IDS) as evidenced by Duronio (GenBank accession No. CAA46957, 7/24/1992) in view of Ding et al. (Nature Communications 4:3353, pages 1-7, published 2/25/2014; cited in the IDS) as evidenced by Hagström et al. (PLoS ONE 7(5):e37230, pages 1-11, published 5/16/2012; hereinafter Hagström 2), and further in view of Bjostad et al. (Journal of Chemical Ecology 10(4):681-691, 1984).  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below. 
Applicant argues that the deficiencies of Hagström and Ding have been discussed above and that the teachings of Bjostad et al. do not overcome the deficiencies of Hagström and Ding to render claim 1 obvious.  As such, Applicant is of the opinion that claims 7-9, 48-49, which depend from claim 1, are not obvious. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  While it is agreed that Bjostad et al. do not teach a method for producing (Z)-11-hexadecen-1-ol, for the reasons extensively discussed above, the combined teachings of Hagström et al. as evidenced by Duronio in view of Ding et al. as evidenced by Hagström 2 disclose the invention of claim 1.  As stated in the prior Office action, the teachings of Bjostad et al.  were introduced to show that the prior art teaches the chemical conversion of (Z)-11-hexadecen-1-ol to (Z)-11-hexadecen-1-yl acetate by adding acetyl chloride (page 683, second full paragraph).  
S. cerevisiae cell that has been genetically modified to express a Δ11 desaturase that comprises SEQ ID NO: 2, and a fatty acyl-CoA reductase which is a variant of the polypeptide of SEQ ID NO: 8 having at least 80% sequence identity with the polypeptide of SEQ ID NO: 8, and further chemically converting said (Z)-11-hexadecen-1-ol to (Z)-11-hexadecen-1-yl acetate.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  Claims 8-9 are still directed to a method where (Z)-11-hexadecen-1-ol is chemically converted into (Z)-11-hexadecen-1-yl acetate because these claims merely add limitations to the acetyltransferase of claim 7 but do not limit the claims to a method where the conversion is limited to an acetyltransferase-mediated conversion. 
As indicated in prior Office actions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further convert the (Z)-11-hexadecen-1-ol  produced by Hagström et al., or the (Z)-11-hexadecen-1-ol  produced by the S. cerevisiae cell of Hagström et al. and Ding et al. to (Z)-11-hexadecen-1-yl acetate by chemical means, such as the use of acetyl chloride. A person of ordinary skill in the art is motivated to further treat (Z)-11-hexadecen-1-ol  with acetyl chloride for the benefit of producing (Z)-11-hexadecen-1-yl acetate, a pheromone compound that is used by a broad range of insects, such that one could obtain a mixture of (Z)-11-hexadecen-1-ol  and (Z)-11-hexadecen-1-yl acetate where the ratio of these components can be manipulated.  Using a recombinant cell that can catalyze the conversion would not allow one of skill in the art to control how much of  (Z)-11-hexadecen-1-ol is converted to (Z)-11-hexadecen-1-yl acetate.  One of ordinary skill in the art has a reasonable expectation of success at chemically converting (Z)-11-hexadecen-1-ol to (Z)-11-hexadecen-1-yl acetate because Bjostad et al. teach the use of acetyl chloride to make such conversion.  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.


Double Patenting
Claims 1-5, 7-9, 15, 17, 19, 48-49, 51-52 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11, 19 and 20 of copending Application No. 16/470024.  This is a provisional obviousness-type double patenting rejection because the conflicting claims  while currently being allowed have not in fact been patented.  It is noted that upon issue of copending Application No. 16/470024, if the instant claims still encompass subject matter deemed to be obvious over claims from a patent issued from copending Application No. 16/470024, this rejection will no longer be provisional. 
This rejection has been discussed at length in prior Office actions.  It is maintained for the reasons of record and those set forth below.
Applicant states that the rejection is provisional and based on a previous version of the claims.  Applicant requests review of the rejection in light of the claims as presented with this response. 
Applicant’s arguments have been fully considered but not deemed persuasive.  The Examiner acknowledges the amendments to the claims.  However, as explained above, the amendments made to claim 1 have resulted in the claims to be found indefinite.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  As explained above, claim 1-5, 7-9, 17, 19, 48-49 have been interpreted as requiring any Δ11 desaturase and any alcohol-forming fatty acyl-CoA reductase. Claims 51 and 52 are directed in part to the method of claim 1, wherein the Δ11 desaturase has at least 85% sequence identity with the polypeptide of SEQ ID NO: 43 and the alcohol-forming fatty acyl-CoA reductase has at least 85% sequence identity with the polypeptide of SEQ ID NO: 8, respectively.  Therefore, taking into consideration the amendments made and the interpretation given to the claims, 
claims 1-5, 15, 17, 19, 51-52 are directed in part to a method for the production of (Z)-11-hexadecen-1-ol, wherein said method comprises culturing a yeast cell genetically modified to express a Δ11 desaturase comprising SEQ ID NO: 2 and a fatty acyl-CoA reductase comprising SEQ ID NO: 8, wherein said yeast cell is a Yarrowia lipolytica cell, wherein said method requires recovering (Z)-11-hexadecen-1-ol.  Claims 7-9 and 48-49 remain directed in part to a method for the production of (Z)-11-hexadecen-1-yl Yarrowia lipolytica cell, wherein either (a) said yeast cell further expresses an acetyltransferase comprising SEQ ID NO: 39 for the production of (Z)-11-hexadecen-1-yl acetate from (Z)-11-hexadecen-1-ol, or (b) said (Z)-11-hexadecen-1-ol is converted to (Z)-11-hexadecen-1-yl acetate by chemical means.  
Claims 11, 19 and 20 of copending Application No. 16/470024 are directed in part to a method for the production of a desaturated fatty alcohol or a desaturated fatty acyl acetate by culturing a Yarrowia cell, wherein said Yarrowia cell expresses a desaturase and a fatty acyl-CoA reductase that can convert  desaturated fatty acyl-CoA to a desaturated fatty alcohol, wherein the fatty alcohol is (Z)-11-hexadecen-1-ol ((Z)-11-C16:OH), and wherein the Yarrowia cell is a Yarrowia lipolytica cell.  As evidenced by claim 18 of copending Application No. 16/470024, the Δ11 desaturase of SEQ ID NO: 2 (identical to SEQ ID NO: 2 of the instant application) is a preferred embodiment of the genus of desaturases required by the method.  As evidenced by claim 6 of copending Application No. 16/470024, the fatty acyl-CoA reductase comprises SEQ ID NO: 14 (identical to SEQ ID NO: 8 of the instant application) is a preferred embodiment of the genus of fatty acyl-CoA reductases.  As evidenced by claim 7 of copending Application No. 16/470024, a Yarrowia cell that expresses an acetyltransferase is a preferred embodiment of the genus of Yarrowia cells required by the method. 
 The specification of copending Application No. 16/470024 discloses the polypeptide of SEQ ID NO: 62 (identical to SEQ ID NO: 39 of the instant application ) as one of the preferred embodiments of the genus of acetyltransferases.  The specification of copending Application No. 16/470024 also discloses   (Z)-11-hexadecen-1-yl acetate as one of the preferred embodiments of the genus of desaturated fatty acyl acetates. According to the specification of the instant application, the polypeptide of SEQ ID NO: 37 is an endogenous fatty acyl-CoA synthetase from Y. lipolytica. See alignment below.  Therefore, the Y. lipolytica of claims 11, 19 and 20 expresses the polypeptide of SEQ ID NO: 37.  The specification of copending Application No. 16/470024 discloses isolating (Z)-11-hexadecen-1-ol and making 
SEQ ID NO: 37
ESULT 1
Q6C8Q3_YARLI
ID   Q6C8Q3_YARLI            Unreviewed;       691 AA.
AC   Q6C8Q3;
DT   16-AUG-2004, integrated into UniProtKB/TrEMBL.
DT   16-AUG-2004, sequence version 1.
DT   16-OCT-2019, entry version 74.
DE   SubName: Full=YALI0D17864p {ECO:0000313|EMBL:CAG81151.1};
GN   ORFNames=YALI0_D17864g {ECO:0000313|EMBL:CAG81151.1};
OS   Yarrowia lipolytica (strain CLIB 122 / E 150) (Yeast) (Candida
OS   lipolytica).
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Saccharomycotina;
OC   Saccharomycetes; Saccharomycetales; Dipodascaceae; Yarrowia.
OX   NCBI_TaxID=284591 {ECO:0000313|EMBL:CAG81151.1, ECO:0000313|Proteomes:UP000001300};
RN   [1] {ECO:0000313|EMBL:CAG81151.1, ECO:0000313|Proteomes:UP000001300}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=CLIB 122 / E 150 {ECO:0000313|Proteomes:UP000001300};
RX   PubMed=15229592; DOI=10.1038/nature02579;
RG   Genolevures;
RA   Dujon B., Sherman D., Fischer G., Durrens P., Casaregola S.,
RA   Lafontaine I., de Montigny J., Marck C., Neuveglise C., Talla E.,
RA   Goffard N., Frangeul L., Aigle M., Anthouard V., Babour A., Barbe V.,
RA   Barnay S., Blanchin S., Beckerich J.M., Beyne E., Bleykasten C.,
RA   Boisrame A., Boyer J., Cattolico L., Confanioleri F., de Daruvar A.,
RA   Despons L., Fabre E., Fairhead C., Ferry-Dumazet H., Groppi A.,
RA   Hantraye F., Hennequin C., Jauniaux N., Joyet P., Kachouri R.,
RA   Kerrest A., Koszul R., Lemaire M., Lesur I., Ma L., Muller H.,
RA   Nicaud J.M., Nikolski M., Oztas S., Ozier-Kalogeropoulos O.,
RA   Pellenz S., Potier S., Richard G.F., Straub M.L., Suleau A.,
RA   Swennene D., Tekaia F., Wesolowski-Louvel M., Westhof E., Wirth B.,
RA   Zeniou-Meyer M., Zivanovic I., Bolotin-Fukuhara M., Thierry A.,
RA   Bouchier C., Caudron B., Scarpelli C., Gaillardin C., Weissenbach J.,
RA   Wincker P., Souciet J.L.;
RT   "Genome evolution in yeasts.";
RL   Nature 430:35-44(2004).
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; CR382130; CAG81151.1; -; Genomic_DNA.
DR   RefSeq; XP_502959.1; XM_502959.1.
DR   SMR; Q6C8Q3; -.
DR   EnsemblFungi; CAG81151; CAG81151; YALI0_D17864g.
DR   GeneID; 2911089; -.
DR   KEGG; yli:YALI0D17864g; -.
DR   HOGENOM; HOG000159459; -.
DR   InParanoid; Q6C8Q3; -.
DR   KO; K01897; -.
DR   OMA; GEGEKMP; -.
DR   Proteomes; UP000001300; Chromosome D.
DR   GO; GO:0003824; F:catalytic activity; IEA:InterPro.
DR   Gene3D; 3.40.50.12780; -; 2.
DR   InterPro; IPR020459; AMP-binding.

DR   InterPro; IPR000873; AMP-dep_Synth/Lig.
DR   InterPro; IPR042099; AMP-dep_Synthh-like_sf.
DR   Pfam; PF00501; AMP-binding; 1.
DR   PRINTS; PR00154; AMPBINDING.
DR   PROSITE; PS00455; AMP_BINDING; 1.
PE   4: Predicted;
KW   Complete proteome {ECO:0000313|Proteomes:UP000001300};
KW   Reference proteome {ECO:0000313|Proteomes:UP000001300}.
FT   DOMAIN      100    556       AMP-binding. {ECO:0000259|Pfam:PF00501}.
SQ   SEQUENCE   691 AA;  76603 MW;  1A70DCD81A29A139 CRC64;

  Query Match             100.0%;  Score 3586;  DB 17;  Length 691;
  Best Local Similarity   100.0%;  
  Matches  691;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVGYTISSKPVSVEVGPAKPGETAPRRNVIAKDAPVVFPDNDSSLTTVYKLFKKYAEINS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVGYTISSKPVSVEVGPAKPGETAPRRNVIAKDAPVVFPDNDSSLTTVYKLFKKYAEINS 60

Qy         61 ERKAMGWRDTIDIHVETKQVTKVVDGVEKKVPKEWKYFEMGPYKWLSYKEALKLVHDYGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ERKAMGWRDTIDIHVETKQVTKVVDGVEKKVPKEWKYFEMGPYKWLSYKEALKLVHDYGA 120

Qy        121 GLRHLGIKPKEKMHIYAQTSHRWMLSGLASLSQGIPIVTAYDTLGEEGLTRSLQETNSVI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GLRHLGIKPKEKMHIYAQTSHRWMLSGLASLSQGIPIVTAYDTLGEEGLTRSLQETNSVI 180

Qy        181 MFTDKALLSSLKVSLKKGTDLRIIIYGGDLTPDDKKAGNTEIDAIKEIVPDMKIYTMDEV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 MFTDKALLSSLKVSLKKGTDLRIIIYGGDLTPDDKKAGNTEIDAIKEIVPDMKIYTMDEV 240

Qy        241 VALGREHPHPVEEVDYEDLAFIMYTSGSTGVPKGVVLQHKQILASVAGVTKIIDRSIIGN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VALGREHPHPVEEVDYEDLAFIMYTSGSTGVPKGVVLQHKQILASVAGVTKIIDRSIIGN 300

Qy        301 TDRLLNFLPLAHIFEFVFEMVTFWWGASLGYGTVKTISDLSMKNCKGDIRELKPTIMVGV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TDRLLNFLPLAHIFEFVFEMVTFWWGASLGYGTVKTISDLSMKNCKGDIRELKPTIMVGV 360

Qy        361 PAVWEPMRKGILGKIKELSPLMQRVFWASFAAKQRLDENGLPGGSILDSLIFKKVKDATG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 PAVWEPMRKGILGKIKELSPLMQRVFWASFAAKQRLDENGLPGGSILDSLIFKKVKDATG 420

Qy        421 GCLRYVCNGGAPVSVDTQKFITTLICPMLIGCGLTETTANTTIMSPKSYAFGTIGEPTAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GCLRYVCNGGAPVSVDTQKFITTLICPMLIGCGLTETTANTTIMSPKSYAFGTIGEPTAA 480

Qy        481 VTLKLIDVPEAGYFAENNQGELCIKGNVVMKEYYKNEEETKKAFSDDGYFLTGDIAEWTA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VTLKLIDVPEAGYFAENNQGELCIKGNVVMKEYYKNEEETKKAFSDDGYFLTGDIAEWTA 540

Qy        541 NGQLRIIDRRKNLVKTQNGEYIALEKLETQYRSSSYVANLCVYADQNRVKPIALVIPNEG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 NGQLRIIDRRKNLVKTQNGEYIALEKLETQYRSSSYVANLCVYADQNRVKPIALVIPNEG 600

Qy        601 PTKKLAQSLGVDSDDWDAVCSNKKVVKAVLKDMLDTGRSLGLSGIELLQGIVLLPGEWTP 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 PTKKLAQSLGVDSDDWDAVCSNKKVVKAVLKDMLDTGRSLGLSGIELLQGIVLLPGEWTP 660

Qy        661 QNSYLTAAQKLNRKKIVDDNKKEIDECYEQS 691
              |||||||||||||||||||||||||||||||
Db        661 QNSYLTAAQKLNRKKIVDDNKKEIDECYEQS 691

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be 

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
February 12, 2022